DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 03/15/2021.
Claims 1-13 have been examined and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 respectively of U.S. Patent No. 10979245. Although the claims at issue are not identical, they are not patentably distinct from each other because The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. 
Representative claim 1 of the instant application is directed to a vehicle network system with a gateway device for receiving a first frame from outside the vehicle; determining whether or not the first frame is appropriate; generating, when the first frame is not determined to be appropriate, a second frame, the second frame including first control information and additional information based on content of the first frame, the first control information including a restriction on processing; and transmitting the second frame to the network, wherein the first control information, in the second frame, restricts processing of the additional information included in the second frame, after the second frame is received.
Claim 1 of the U.S. Patent No. 10979245 is directed to a vehicle network system, including a first network, a second network, a first electronic control unit connected to the first network, a second electronic control unit connected to the second network, and the gateway device connected to the first network and the second network, the gateway device for receiving a first frame transmitted to the first network by the first electronic control unit; determining whether or not the first frame is appropriate; generating, when the first frame is not determined to be appropriate, a second frame, the second frame including first control information and additional information based on content of the first frame, the first control information including a restriction on processing; and transmitting the second frame to the second network, wherein the first control information, in the second frame, restricts processing of the additional information included in the second frame by the second electronic control unit, after the second frame is received by the second electronic control unit.

Claims 1-10 and 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 19-20 respectively of U.S. Patent No. 10680847. Although the claims at issue are not identical, they are not patentably distinct from each other because The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. 
Representative claim 1 of the instant application is directed to a vehicle network system with a gateway device for receiving a first frame from outside the vehicle; determining whether or not the first frame is appropriate; generating, when the first frame is not determined to be appropriate, a second frame, the second frame including first control information and additional information based on content of the first frame, the first control information including a restriction on processing; and transmitting the second frame to the network, wherein the first control information, in the second frame, restricts processing of the additional information included in the second frame, after the second frame is received.
Claim 1 of the U.S. Patent No. 10680847 is directed to a gateway device for a vehicle network system, the vehicle network system including a first bus, a second bus, a first electronic control unit connected to the first bus, a second electronic control unit connected to the second bus, and the gateway device connected to the first bus and the second bus, the gateway device comprising: one or more memories; and circuitry which, in operation, performs operations including: receiving a first frame transmitted to the first bus by the first electronic control unit; determining whether or not the first frame is appropriate; generating, when the first frame is not determined to be appropriate, a second frame, the second frame including first control information and additional information based on content of the first frame, the first control information including a restriction on processing; and transmitting the second frame to the second bus, wherein the first control information, in the second frame, restricts processing of the additional information included in the second frame by the second electronic control unit, after the second frame is received by the second electronic control unit.

Allowable Subject Matter
Claims 1-13 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472